      Case 2:17-cv-01520-TLN-AC Document 53 Filed 09/13/21 Page 1 of 6


 1   ROB BONTA, State Bar No. 202668
     Attorney General of California
 2   TRACY S. HENDRICKSON, State Bar No. 155081
     Supervising Deputy Attorney General
 3   OLENA LIKHACHOVA, State Bar No. 285574
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6332
 6    Fax: (916) 324-5205
      E-mail: Olena.Likhachova@doj.ca.gov
 7   Attorneys for Defendants
     D. Tran, M. Swett, E. Baker, G. Smith,
 8   B. Cross and T. Guerra

 9
                                IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                           SACRAMENTO DIVISION
12

13

14   JAIME BELTRAN,                                            2:17-cv-01520 TLN AC

15                                            Plaintiff, DEFENDANTS’ REQUEST FOR AN
                                                         EXTENSION OF TIME TO REPLY TO
16                   v.                                  PLAINTIFF’S OPPOSITION TO
                                                         DEFENDANTS’ MOTION FOR
17                                                       SUMMARY JUDGMENT
     BAKER, et al. ,                                     (EXHAUSTION) (RE: ECF NO. 52) AND
18                                                       TO CONTINUE THE MOTION
                                            Defendants. HEARING DATE
19
                                                               Hearing Date: September 22, 2021
20                                                             Hearing Time: 10:00 a.m.
                                                               Judge:        The Honorable Allison Claire
21                                                             Trial Date:   Not Set
                                                               Action Filed: July 21, 2017
22

23

24

25         Plaintiff Beltran, an inmate represented by legal counsel and proceeding under 28 U.S.C. §

26   1983, sues Defendants Tran, Swett, Baker, Smith, Cross and Guerra for allegedly violating his

27   Eighth Amendment rights. On July 30, 2021, Defendants moved for summary judgment on the

28   ground that Plaintiff failed to exhaust his administrative remedies before filing suit, as is required
                                                           1
           Defs.’ Request for Extension of Time to File Reply to Pl.’s Opp’n to Mot. Summ. J. (2:17-cv-01520 TLN AC)
      Case 2:17-cv-01520-TLN-AC Document 53 Filed 09/13/21 Page 2 of 6


 1   by the Prison Litigation Reform Act (PLRA). (ECF No. 46.) Specifically, although Plaintiff

 2   submitted a relevant grievance, his grievance was correctly cancelled at the third level of review

 3   for untimeliness, and Plaintiff failed to challenge that cancellation decision.

 4          For the reasons stated immediately below, Defendants request a fourteen-day extension of

 5   time to file their Reply, up to and including September 29, 2021, to address Plaintiff’s Opposition

 6   arguments, Plaintiff’s objections to Defendants’ statement of undisputed facts, as well as the new

 7   allegations that Plaintiff raises in his Opposition concerning the purported unavailability of prison

 8   administrative remedies.

 9          In his Opposition, Plaintiff claims that he was thwarted from exhausting administrative

10   remedies at the third level of review due to improper cancellation of his operative inmate appeal

11   (Appeal Log Number SAC-C-16-00599) as untimely. (ECF No. 52 at 15-17.) In his supporting

12   declaration, Plaintiff claims that he “did not receive the second level response to Appeal # SAC-

13   C-16-00599 until about February 26, 2016 because the response was mailed on February 19 from

14   a different institution than where I reside and because of delays in the mailroom at the institution

15   where I reside.” (ECF No. 52-3 at ¶ 3; see also ECF No. 52-2 at ¶ 1 and ECF No. 52-1 at 5-6.)

16          Plaintiff further claims that he was not required to exhaust his administrative remedies at

17   the third level of review because his claims against Defendants were exhausted when Plaintiff’s

18   staff misconduct allegations were referred to the Office of Internal Affairs for investigation. (ECF

19   No. 52 at 8-14.) Plaintiff disputes that the referral made to the Office of Internal Affairs was for

20   “possible” investigation and appears to claim that his staff misconduct allegations were in fact

21   investigated by the Office of Internal Affairs. (ECF No. 52-1 at 4.)

22          Plaintiff also claims that he fully and properly complied with the PLRA exhaustion

23   requirements because no administrative remedies remained available to him at the third level of

24   review, and disputes that the referral of Plaintiff’s misconduct allegations to the Office of Internal

25   Affairs for possible investigation did not exhaust Plaintiff’s available administrative remedies.

26   (ECF No. 52 at 11-14; and ECF No. 52-1 at 5.)

27   ///

28   ///
                                                           2
           Defs.’ Request for Extension of Time to File Reply to Pl.’s Opp’n to Mot. Summ. J. (2:17-cv-01520 TLN AC)
      Case 2:17-cv-01520-TLN-AC Document 53 Filed 09/13/21 Page 3 of 6


 1            As discussed in the declaration, below, defense counsel is currently investigating

 2   Plaintiff’s new allegations and purported evidence, and is in the process of contacting relevant

 3   CDCR staff to determine and provide counter evidence for the Court’s consideration.

 4            Moreover, having had thirty-five (35) calendar days to prepare his Opposition to

 5   Defendants’ exhaustion motion, Plaintiff submitted a seventeen-page Opposition brief citing to

 6   thirty-eight (38) different court opinions and objected to six of Defendants’ twenty-four

 7   statements of undisputed fact. (ECF No. 52 and ECF No. 52 -1.) As a result, defense counsel is

 8   unable to reasonably complete preparation of Defendants’ Reply brief and obtain the necessary

 9   evidence to address Plaintiff’s arguments and objections within six working days available before

10   the current filing deadline for Defendant’s Reply to Plaintiff’s Opposition.

11            The present request is therefore made in the interest of justice and judicial economy, as

12   the additional time will allow Defendants to prepare a more thorough Reply on the pending

13   exhaustion issue, which may dispose of this case summarily and without the need for a trial.

14            In light of the foregoing, Defendants request an additional fourteen days to file their Reply

15   and supporting evidence, up to and including September 29, 2021. Defendants also request that

16   the hearing on Defendant’s exhaustion motion presently set for September 22, 2021 be continued

17   to the first available hearing date following September 29, 2021.

18   Dated: September 13, 2021                                   Respectfully submitted,
19                                                               ROB BONTA
                                                                 Attorney General of California
20                                                               TRACY S. HENDRICKSON
                                                                 Supervising Deputy Attorney General
21

22                                                               /s/ Olena Likhachova
                                                                 OLENA LIKHACHOVA
23                                                               Deputy Attorney General
                                                                 Attorneys for Defendants
24                                                               D. Tran, M. Swett, E. Baker, G. Smith,
                                                                 B. Cross and T. Guerra
25

26

27   SA2020100803
     35458600.docx
28
                                                            3
            Defs.’ Request for Extension of Time to File Reply to Pl.’s Opp’n to Mot. Summ. J. (2:17-cv-01520 TLN AC)
      Case 2:17-cv-01520-TLN-AC Document 53 Filed 09/13/21 Page 4 of 6


 1                             DECLARATION OF OLENA LIKHACHOVA

 2         I, Olena Likhachova, declare:

 3        1.         I am employed by the California Department of Justice as a Deputy Attorney

 4   General. I am licensed to practice before all of the courts of the State of California, and am

 5   admitted to practice in the United States District Court for the Eastern District of California. I am

 6   counsel of record for Defendants as of July 16, 2021.

 7        2.         On July 30, 2021, Defendants moved for summary judgment on the ground that

 8   Plaintiff failed to exhaust his administrative remedies before filing suit, as is required by the

 9   Prison Litigation Reform Act (PLRA). (ECF No. 46.) Specifically, although Plaintiff submitted a

10   relevant grievance, his grievance was correctly cancelled at the third level of review for

11   untimeliness, and Plaintiff failed to challenge that cancellation decision.

12        3.         On September 3, 2021, Plaintiff filed an Opposition to Defendants’ exhaustion

13   motion, including: (a) Plaintiff’s seventeen-page memorandum of points and authorities

14   containing citations to thirty-eight different cases (ECF No. 52); (b) Plaintiff’s response to

15   Defendants’ statement of undisputed facts, containing objections and denials as to six of

16   Defendants’ twenty-four statements of fact (ECF No. 52-1); (c) Plaintiff’s statement of disputed

17   facts (ECF No. 52-2); and (d) Plaintiff’s declaration in support of his Opposition (ECF No. 52-3).

18        4.         In his Opposition, Plaintiff claims that he was thwarted from exhausting

19   administrative remedies at the third level of review due to improper cancellation of his operative

20   inmate appeal (Appeal Log Number SAC-C-16-00599) as untimely. (ECF No. 52 at 15-17.) In his

21   supporting declaration, Plaintiff claims that he “did not receive the second level response to

22   Appeal # SAC-C-16-00599 until about February 26, 2016 because the response was mailed on

23   February 19 from a different institution than where I reside and because of delays in the mailroom

24   at the institution where I reside.” (ECF No. 52-3 at ¶ 3; see also ECF No. 52-2 at ¶ 1 and ECF No.

25   52-1 at 5-6.)

26        5.         Plaintiff further claims that he was not required to exhaust his administrative

27   remedies at the third level of review because his claims against Defendants were exhausted when

28   Plaintiff’s staff misconduct allegations were referred to the Office of Internal Affairs for
                                                       4
           Defs.’ Request for Extension of Time to File Reply to Pl.’s Opp’n to Mot. Summ. J. (2:17-cv-01520 TLN AC)
      Case 2:17-cv-01520-TLN-AC Document 53 Filed 09/13/21 Page 5 of 6


 1   investigation. (ECF No. 52 at 8-14.) Plaintiff disputes that the referral made to the Office of

 2   Internal Affairs was for “possible” investigation and appears to claim that his staff misconduct

 3   allegations were in fact investigated by the Office of Internal Affairs. (ECF No. 52-1 at 4.)

 4        6.         Plaintiff also claims that he fully and properly complied with the PLRA exhaustion

 5   requirements because no administrative remedies remained available to him at the third level of

 6   review, and disputes that the referral of Plaintiff’s misconduct allegations to the Office of Internal

 7   Affairs for possible investigation did not exhaust Plaintiff’s available administrative remedies.

 8   (ECF No. 52 at 11-14; and ECF No. 52-1 at 5.)

 9        7.         In investigating Plaintiff’s position in his opposition, I contacted litigation and

10   appeals coordinators at: (a) California State Prison – Sacramento (where the incident giving rise

11   to Plaintiff’s Complaint occurred in 2015, which is the point of origin of the second level

12   response to Plaintiff’s Appeal Log Number SAC-C-16-00599); (b) California State Prison –

13   Folsom (where Plaintiff was housed in February 2019 when the second level response dated

14   February 16, 2019 was delivered to him); and (c) Salinas Valley State Prison (where Plaintiff

15   resided on March 22, 2016 when he submitted his Appeal Log Number SAC-C-16-00599 for

16   mailing to the third level of review, which received Plaintiff’s appeal on March 28, 2016). I also

17   contacted the Office of Appeals, which handled cancellation of Plaintiff’s Appeal Log Number

18   SAC-C-16-00599 and acted as the third level of administrative review at the time of Plaintiff’s

19   attempted exhaustion of his prison administrative remedies. Since Plaintiff’s inmate appeal was

20   processed and evaluated approximately five years ago under regulations in effect on the date of

21   incident giving rise to Plaintiff’s inmate appeal, and since the information and evidence needed to

22   address Plaintiff’s Opposition allegations, arguments and objections cannot be obtained from a

23   single source, I need additional time to complete interviews of persons with knowledge of

24   relevant information, draft and obtain signed declarations to accompany Defendants’ Reply

25   regarding the purported unavailability of prison administrative remedies.

26        8.         Moreover, in light of the length and complexity of Plaintiff’s Opposition to

27   Defendants’ exhaustion motion (which Plaintiff filed thirty-five calendar days after Defendants’

28   exhaustion motion), I need additional time to research and distinguish cases cited in Plaintiff’s
                                                      5
           Defs.’ Request for Extension of Time to File Reply to Pl.’s Opp’n to Mot. Summ. J. (2:17-cv-01520 TLN AC)
      Case 2:17-cv-01520-TLN-AC Document 53 Filed 09/13/21 Page 6 of 6


 1   Opposition brief, to prepare Defendants’ responses and objections to Plaintiff’s statement of

 2   disputed facts, and to address Plaintiff’s objections to Defendants’ statement of undisputed facts.

 3        9.         In light of the foregoing, Defendants request an additional fourteen days to file

 4   their Reply, up to and including September 29, 2021, and ask to continue the hearing set for

 5   September 22, 2021 to the first available hearing date following September 29, 2021.

 6        10.        I contacted Plaintiff’s legal counsel on September 8, 2021 seeking stipulation for

 7   the requested extension and continuance. On September 9, 2021, Plaintiff’s counsel declined my

 8   request for stipulation indicating Plaintiff’s position that Defendants had sufficient time to

 9   address Plaintiff’s Opposition arguments.

10        11.        This request is not being made for an improper purpose, such as to harass or cause

11   unnecessary delay.

12        I declare under penalty of perjury under the laws of the United States that the foregoing is

13   true and correct. Executed September 13, 2021, in Sacramento, California.

14
                                                                     /s/ Olena Likhachova
15                                                                   OLENA LIKHACHOVA
                                                                     Deputy Attorney General
16                                                                   Counsel for Defendants
                                                                     D. Tran, M. Swett, E. Baker, G.
17                                                                   Smith, B. Cross and T. Guerra
18

19

20

21

22

23

24

25

26

27

28
                                                           6
           Defs.’ Request for Extension of Time to File Reply to Pl.’s Opp’n to Mot. Summ. J. (2:17-cv-01520 TLN AC)
